Citation Nr: 1001567	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased rating for a right wrist 
disability, rated as 10 percent disabling from April 12, 
2007, to August 7, 2008, as 100 percent disabling from August 
8, 2008, to September 30, 2008, and as 30 percent disabling 
from October 1, 2008, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 10 percent rating for a 
right wrist disability (posttraumatic arthritis status post 
missed scapholunate ligament rupture), effective April 12, 
2007.  In a December 2008 rating decision, the RO assigned a 
temporary total disability rating for a right wrist 
disability, effective August 8, 2008, and a 30 percent 
disability rating, effective October 1, 2008.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase during the period 
for which the Veteran was not rated as 100 percent disabling 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veteran's Law Judge.


FINDING OF FACT

1.  From April 12, 2007, to August 7, 2008, the Veteran's 
right wrist disability was manifested by subjective 
complaints of pain, stiffness, numbness, and tingling, and 
objective evidence of degenerative changes in the wrist and 
limited range of motion with dorsiflexion of 0 to 5 degrees, 
palmar flexion of 0 to 20 degrees, and ulnar deviation of 0 
to 20 degrees, both actively and passively.  There were 
complaints of decreased sensation and objective evidence of 
right median and ulnar nerve impairment manifested by sensory 
disturbances.  However, there were no clinical findings of 
muscle atrophy or weakness, motor deficits, or loss of 
reflexes.  There was pain on use, but no reports of painful 
flare-ups or clinical findings of additional pain, weakness, 
fatigability, or incoordination on repetitive use.  The 
disability did not produce loss of use of the Veteran's right 
hand.

2.  Since October 1, 2008, the Veteran's right wrist 
disability has been manifested by subjective complaints of 
pain, stiffness, numbness, and tingling, and objective 
evidence of degenerative changes in the wrist, favorable 
ankylosis with approximately 5 degrees of radial deviation 
and 15 degrees extension.  Additionally, there has been 
slight limitation of motion of the thumbs and fingers 
manifested by 70 degrees flexion in the interphalangeal joint 
and the distal interphalangeal joints, 90 degrees flexion in 
the proximal interphalangeal joints, and 60 degrees flexion 
in the metacarophalangeal joints.  There have been complaints 
of decreased sensation and grip strength and objective 
evidence of right radial, median, and ulnar nerve impairment 
manifested by sensory disturbances and weak nerve function.  
However, there have been no clinical findings of muscle 
atrophy or weakness, motor deficits, or loss of reflexes.  
There has been pain on use, but no reports of painful flare-
ups or clinical findings of additional pain, weakness, 
fatigability, or incoordination on repetitive use.  The 
disability has not produced loss of function of the Veteran's 
right hand.  Nor has it been productive of deep or painful 
scarring.


CONCLUSION OF LAW

1.  From April 12, 2007, to August 7, 2008, the criteria for 
an initial increased rating in excess of 10 percent for a 
right wrist disability were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
4.124a, DCs 5003, 5010, 5214, 5215, 5125, 8516, 8517 (2009).

2.  Since October 1, 2008, the criteria for increased rating 
in excess of 30 percent for a right wrist disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, DCs 5214, 5215, 
5307, 7801, 7802, 7804, 8511, 8512 (2009).

3.  Since April 12, 2007, the criteria for a separate 10 
percent rating, but not higher, for right wrist neuropathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, 
DCs 5214, 5215, 5307, 7801, 7802, 7804, 8511, 8512 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2009).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2009).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  38 
C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2009).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  Disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.120 (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

The Veteran contends that his right wrist disability has 
warranted an initial rating in excess of 10 percent for the 
period from April 12, 2007, to August 7, 2008, and a rating 
in excess of 30 percent since October 1, 2008.  Those claims 
will be examined in turn.

April 12, 2007, to August 7, 2008

During this period, the Veteran's right wrist disability was 
rated 10 percent disabling under DC 5215, which pertains to 
limitation of motion of the wrist.  That is the highest 
rating available under that diagnostic code.  38 C.F.R. § 
4.71a, DC 5215.  Accordingly, the Board will consider whether 
the Veteran's right wrist disability warranted a higher 
rating under other applicable diagnostic codes, including DCs 
5003 (degenerative arthritis), 5010 (traumatic arthritis), 
5214 (ankylosis of the wrist), and DC 5125 (loss of use of 
the hand).  38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5214, 5125 
(2009).  However, as the Veteran was already in receipt of a 
compensable rating based on limitation of motion throughout 
the relevant appeals period, neither DC 5003 nor 5010 may 
serve as a separate basis for an increased rating.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2009).  

The Veteran has also claimed that his right wrist disability 
is productive of neurological symptoms.  Therefore, the Board 
will consider whether he is entitled to a higher rating under 
DCs 8516 and 8517, which contemplate paralysis of the median 
and ulnar nerves, respectively.  38 C.F.R. § 4.124a, DCs 
8516, 8517 (2009).  However, as there is no evidence of 
impairment of the radial, circumflex, musculocutaneous, or 
long thoracic nerves, the diagnostic codes pertaining to 
those radicular groups are not for application.  38 C.F.R. 
§ 4.124a, DCs 8513, 8514, 8517, 8518, 8519 (2009).  
Additionally, as there is no evidence of muscle injury, the 
diagnostic criteria governing those disabilities are not 
applicable in this instance.  38 C.F.R. § 4.73 (2009).

The Board now turns to the relevant criteria.  Under DC 5214, 
a 30 percent rating is warranted for favorable ankylosis of 
the major wrist with 20 to 30 degrees dorsiflexion.  That 
diagnostic code also directs that extremely unfavorable 
ankylosis be rated as loss of use of hands under DC 5125, 
which provides for a single 70 percent rating for loss of use 
of the major hand.  38 C.F.R. § 4.71a (2009).

The record reflects that the Veteran underwent a VA 
examination in July 2007 in which he reported falling and 
injuring his right wrist in 1969, during his period of active 
duty.  He stated that, since leaving the military, his wrist 
pain had progressively worsened to the point that he had 
difficulty with fine motor movements, writing, and lifting 
objects heavier than 10 pounds.  The Veteran indicated that 
he was otherwise able to perform the activities of daily 
living.  He stated that he experienced chronic wrist pain, 
rated as an 8 on a scale of 1 to 10, but denied any painful 
flare-ups.  Additionally, the Veteran stated that he wore a 
removable wrist split, but denied the use of other corrective 
devices.  Nor did he report any history of surgical 
intervention, dislocation, or recurrent subluxation.

Physical examination yielded findings of swelling and 
tenderness to palpation globally throughout the wrist.  
Ankylosis was not shown.  Nor were there any findings of 
muscle atrophy or motor or reflex abnormalities.  On range of 
motion testing, the Veteran exhibited dorsiflexion of 0 to 5 
degrees, palmar flexion of 0 to 20 degrees, and ulnar 
deviation of 0 to 20 degrees, both actively and passively, 
with pain throughout the entire arc of motion.  No increased 
pain or decreased range of motion was noted on repetitive 
use.  Additionally, the VA examiner observed that, while it 
was conceivable that pain could further limit function in the 
Veteran's wrist, it was not feasible to express any 
additional limitation "with any degree of medical 
certainty."

The VA examination included X-rays, which revealed severe 
stage 4 scapholunate advanced collapse, consistent with a 
previous scapholunate ligament injury, and severe 
posttraumatic arthritis of the wrist and radiocarpal joints.  
The diagnostic assessment was severe right wrist 
posttraumatic arthritis status post missed scapholunate 
ligament rupture.

In August 2007, the Veteran underwent carpal tunnel release 
surgery on his right median nerve.  He received follow-up 
outpatient treatment for complaints of limited motion in his 
right wrist, which a VA medical provider noted had "nothing 
to do with the median nerve or carpal tunnel release 
procedure.  While the Veteran was encouraged to undergo 
physical therapy and range of motion exercises, none appears 
to have been attempted.  X-rays taken in January 2008 showed 
no significant changes in his wrist since the July 2007 VA 
examination.  A neurological diagnostic study conducted in 
February 2008 revealed electrophysiological evidence of 
severe right ulnar neuropathy across the elbow as well as 
nerve conduction abnormalities, which were found to be 
"consistent with a diagnosis of right median neuropathy that 
had been surgically addressed." 

Subsequent VA medical records indicate that the Veteran 
continued to complain of and receive outpatient treatment for 
pain, numbness, stiffness, and tingling in his right wrist 
and hand.  He also submitted written statements indicating 
that in July 2007, he had left his job as a laborer and had 
not been able to return to work due to his right wrist 
disability.  The record reflects that during the relevant 
appeals period, the Veteran also underwent surgery and 
received outpatient treatment for a non-service connected 
right knee disability, which was also noted as factor in his 
unemployment.  Significantly, after the Veteran stopped 
working in July 2007, he successfully participated in basic 
computer skills training and other VA vocational 
rehabilitation programs.

The Board finds that the evidence as a whole does not 
demonstrate that the Veteran's right wrist disability 
warranted a rating in excess of 10 percent at any time from 
April 12, 2007, to August 7, 2008.  Although he was found to 
have limitation of motion in that extremity, his dorsiflexion 
and palmar flexion were not so severely limited as to qualify 
for a 30 percent rating under DC 5215.  Additionally, while 
the Veteran complained of right wrist stiffness, there were 
no clinical findings of ankylosis.  Therefore, he is not 
entitled to a higher rating under DC 5214.  

Nor is a higher rating warranted under the diagnostic code 
pertaining to loss of use.  38 C.F.R. §§ 4.71a, DC 5125.  The 
Board acknowledges the Veteran's report that his right wrist 
disability caused him to stop working in July 2007 and 
prevented him from fine motor movements, writing, and lifting 
objects heavier than 10 pounds.  However, he expressly stated 
at his July 2007 VA examination that his right wrist problems 
did not otherwise limit his ability to perform daily living 
activities.  Additionally, while the Veteran indicated that 
he wore a removable wrist split, he denied the use of 
prosthesis or other corrective devices.  Furthermore, neither 
the Veteran's July 2007 VA examination nor any of his VA 
medical records during the relevant time period revealed any 
evidence of muscle atrophy or other impairment that would 
indicate loss of use of his major extremity or that he would 
be equally well served by the use of a prosthesis.  38 C.F.R. 
§ 3.350(a)(2) (2009).  Accordingly, the Board finds that the 
Veteran is not entitled to a higher rating under DC 5125.  

With respect to the diagnostic codes governing neurological 
impairment, the Board observes that DC 8515 provides for a 10 
percent rating for mild incomplete paralysis of the median 
nerve for the major hand.  A 30 percent rating is warranted 
for moderate incomplete paralysis for the major hand.  A 40 
percent rating is warranted for severe incomplete paralysis 
of the major hand.  A 50 percent evaluation is warranted for 
complete paralysis of the median nerve for the major hand, 
with the hand inclined to the ulnar side with the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515 
(2009).

Diagnostic Code 8516 provides for a 10 percent rating for 
mild incomplete paralysis of the ulnar nerve for the major 
hand.  A 30 percent rating is warranted for moderate 
incomplete paralysis for the major hand.  A 40 percent 
evaluation is warranted for severe incomplete paralysis of 
the major hand.  A 50 percent evaluation is warranted for 
complete paralysis of the ulnar nerve for the major hand, 
with the 'griffin claw' deformity, due to flexor contraction 
of ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; and flexion of 
wrist weakened.  38 C.F.R. § 4.124a, DC 8516 (2009).  

Here, the Board acknowledges that the Veteran complained of 
pain, numbness, and tingling in his right wrist and underwent 
carpal release surgery on his right median nerve.  
Additionally, the Board recognizes that the February 2008 
neurological diagnostic study resulted in diagnoses of severe 
right ulnar neuropathy across the elbow and nerve conduction 
abnormalities, consistent with the prior finding of right 
median neuropathy that had been surgically addressed.  
However, there were no clinical findings of muscle atrophy or 
weakness, motor deficits, or loss of reflexes.  

Thus, the Board finds that no more than sensory changes were 
demonstrated by the evidence of record from April 12, 2007, 
to August 7, 2008.  Therefore, the Board finds that the 
criteria for a separate rating of 10 percent for the 
neurological manifestations of the Veteran's right wrist 
disability were met during that time period.  38 C.F.R. §§ 
4.124a, DCs 8515, 8516.  However, the Board finds that a 
rating greater than 10 percent s not warranted for right 
wrist neuropathy because the involvement is sensory in 
nature. 

The Board observes that the Veteran's right wrist disability 
is manifested by overlapping neurological symptoms variously 
diagnosed as affected the median and ulnar nerves.  However, 
the overall symptomatology affects functioning in the same 
anatomical region of the wrist or hand.  Thus, the Board 
finds that to combine ratings for both nerve impairments 
would constitute impermissible pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2009).  
Accordingly, separate ratings neurological manifestations 
cannot be assigned.

The Board has considered whether a higher rating was 
warranted for the Veteran's right wrist disability at any 
time from April 12, 2007, to August 7, 2008.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  In this regard, the Board considers it significant 
that, at his July 2007 VA examination, the Veteran expressly 
denied any specific flare-ups of right wrist pain.  
Additionally, while clinical evaluation revealed some 
evidence of painful motion, no increased pain or decreased 
range of motion was noted on repetitive use.  Moreover, while 
the July 2007 VA examiner opined that the Veteran's right 
wrist pain might conceivably result in additional functional 
limitation, that examiner stated that it was not feasible to 
determine the degree of any such additional limitation.  
Accordingly, the Board finds that the Veteran's right wrist 
disability did not, when viewed in conjunction with the 
medical evidence, tend to establish pain, weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a higher rating during the relevant appeals 
period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Therefore, the Board finds that the criteria for a higher 
orthopedic rating for a wrist disability are not met.  The 
preponderance of the evidence is against the claim for 
increase, and the claim must be denied.  However, the 
criteria for the assignment of a separate 10 percent rating, 
but not higher for right wrist neuropathy is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

October 1, 2008, to the Present

During this period, the Veteran's right wrist disability has 
been rated as 30 percent disabling under the diagnostic code 
pertaining to ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 
5214.  The Board will also consider other applicable 
orthopedic and neurological diagnostic codes.  38 C.F.R. 
§ 4.71a, DCs 5215, 5125; 38 C.F.R. §§ 4.124a, DCs 8515, 8516.  
In addition, because the evidence shows radial nerve 
impairment during this time period, the Board will consider 
DC 8514, which contemplates paralysis of the musculospiral 
(radial) nerve.  38 C.F.R. § 4.124a, DCs 8514 (2009).  
Moreover, the evidence of record during this period also 
warrants consideration of DCs 5224, 5225, 5226, 5227, 5228, 
5229, and 5230, which pertain to limitation of motion of the 
individual digits, and DCs 7801, 7802, and 7804, which 
contemplate scars.  38 C.F.R. §§ 4.71a, 4.118, 4.124a, DCs 
5224, 5225, 5226, 5227, 5228, 5229, 5230, 7801, 7802, 7804 
(2009).

At the outset, the Board observes that, on August 8, 2008, 
the Veteran underwent right wrist fusion surgery to treat 
posttraumatic arthritis in that extremity resulting from his 
prior in-service injury.  He was assigned a temporary total 
disability rating effective the date of surgery until October 
1, 2008.  

The Veteran was afforded a VA examination in November 2008, 
at which time it was noted that he was about to begin post-
surgical occupational therapy.  The Veteran stated that his 
pain had lessened since his August 2008 surgery, but remained 
at a level of 7 on a scale of 1 to 10.  He reported that 
wearing a wrist splint afforded some relief.  Additionally, 
the Veteran stated that he experienced some numbness in the 
first, second, fourth, and fifth fingers of his right hand, 
which had persisted since 2005.  He acknowledged that this 
symptom "might be better" since his 2007 carpal tunnel 
release and the subsequent August 2008 surgery.  However, he 
reported that he still did "not have much grip strength and 
experience[d] pain in the wrist," which affected his ability 
to work.  He denied specific painful flare-ups, but reports 
increased pain with attempted use.  

Physical examination revealed effusion, swelling, and 
tenderness to palpation in the right wrist.  The symptoms 
were noted to be mild and not associated with temperature 
elevation or erythema.  Additionally, the Veteran's wrist was 
found to be ankylosed in a favorable position, with 
approximately five degrees of radial deviation and 15 degrees 
extension.  There was no active motion shown.  Neurological 
testing revealed slightly decreased sensation to light touch 
in the right fingertips, a palpable radial pulse, and brisk 
capillary refill.  The Veteran's grip strength in his right 
hand was assessed as approximately 4-5 compared with 5/5 on 
his contralateral side.  X-ray findings revealed evidence of 
hardware from the prior right wrist fusion, but were 
otherwise unremarkable.  The diagnostic assessment was status 
post right wrist fusion still in the perioperative period.  
Additionally, while the VA examiner noted that the Veteran 
had significant strength deficit, and still suffered from a 
fair amount of pain, that examiner opined that "some of this 
will improve over next six months."  Moreover, that 
examiner, like his July 2007 predecessor, concluded that it 
was not feasible to quantify any additional functional 
limitation the Veteran might be experiencing.

VA medical records dated from November 2008 to January 2009 
show that the Veteran underwent occupational therapy and 
received ongoing outpatient treatment for his right wrist 
symptoms.  On one occasion in December 2008 he was admitted 
to the emergency room with complaints of pain in the left 
side of the neck, shoulder, and face radiating around to 
right shoulder and down to right hand.  He was assessed with 
musculoskeletal strain of no significant pathology and 
prescribed pain medications and muscle relaxers.  With 
respect to his right wrist, it was expressly noted that there 
was evidence of right wrist ankylosis "in any position other 
than that previously shown" at the November 2008 VA 
examination.  

Other clinical findings during this time period revealed 
several healed incision sites on the dorsum of wrist, volar 
wrist, and volar/lateral elbow.  It was noted that while the 
Veteran had intact sensation in his upper extremities, 
bilaterally, he continued to complain of paresthesias in his 
right hand, mainly at the C6/C7 dermatome.  Positive Tinel's 
sign was detected.  However, a Phalen's test was not 
performed due to his fused wrist.  Additionally, while the 
Veteran was found to have full active range of motion in both 
hands, he appeared unable to move his right wrist.  Manual 
muscle testing revealed diminished grip, finger 
abductors/adductors, and opposition, and reduced strength in 
his right hand, assessed as 3/5 to 3+/5.  It was noted that, 
since his August 2008 surgery, the Veteran continued to wear 
his wrist splint "all the time" and appeared "very anxious 
about hitting [his right] hand or elbow."  His VA medical 
providers recommended that he transition to a "soft wrist 
wrap; elbow sleeve and elbow pad" for daily use and "at-
home exercises, including therapy exercises" to improve his 
right wrist condition.  However, there is no indication that 
those measures were adopted.

X-rays dated in February 2009 showed mild degenerative 
changes at the first carpometacarpal joint and periarticular 
deminineralzation of the right hand.  No other bony joint or 
localized soft tissue abnormalities were observed, and it was 
noted that there had been no significant changes to the right 
wrist since November 2008.  It was further noted that the 
Veteran's right wrist disability continued to be productive 
of pain on movement, decreased range of motion, stiffness, 
and swelling, which interfered with his ability to perform 
daily living activities.  

In March 2009, the Veteran underwent a VA orthopedic 
consultation, which revealed a well-healed surgical incision.  
He displayed "what appeared to be good fusion" in his right 
wrist, but no active motion.  He continued to complain of 
stiffness in all the digits of his right hand.  The Veteran 
reported pain upon flexing "a couple of centimeters" from 
the palm.  He was able to perform resisted finger extension 
but displayed very little nerve motion function and weak 
ulnar nerve function in hand.  Additionally, while the 
Veteran was found to have "good grossly light touch 
sensation" throughout his right hand, he reported 
paresthesias in the median, ulnar, and radial distribution of 
that extremity.

In May 2009, the Veteran was treated for complaints of global 
paresthesias "from the elbow down in all dermatomal 
distributions" and no motion or strength in the right hand 
or fingers.  Clinical findings revealed well-healed surgical 
incisions over the dorsal and volar aspects of the right 
wrist and elbow, with no signs or symptoms of infection.  It 
was noted that the Veteran did not display any active motion 
in his fingers when asked to move them, but "felt resistance 
when he tried to passively flex them."  Magnetic Resonance 
Imaging (MRI) showed degenerative changes within the 
Veteran's cervical disk space, but nothing that "would 
explain the [complaints of] global paresthesias from the 
elbow down," while X-rays revealed solid fusion of the right 
wrist.  The diagnostic impression was status post right wrist 
fusion carpal tunnel release, cubital tunnel release, for 
which over-the counter painkillers were prescribed but no 
surgical intervention was deemed necessary.

The Veteran was afforded another VA examination in July 2009 
in which his history of surgeries and outpatient treatment 
for his right wrist disability were noted.  He reported that 
he currently experienced chronic right wrist pain, rated as 
an 8 out of 10, but denied any history of painful flare-ups.  
The Veteran stated that he continued to wear a removable 
wrist splint "all the time," which helped his symptoms 
"minimally."  He denied any recent therapy or injection to 
address his symptoms, but indicated that he took pain 
medication "on occasion," which had some effect.  
Additionally, the Veteran indicated that his "main complaint 
[was] that he [could not] move any of the fingers" on his 
right hand, adding that following his August 2008 surgery, he 
had been able to have full range of motion in his fingers but 
now had stiffness and could not actively move any of them.  
The Veteran further indicated that he remained unable to work 
due to his right wrist disability and that this condition 
also affected his performance of daily living activities.  As 
examples of his functional limitations, the Veteran stated 
that he could no longer do chores around house and had to 
take showers instead of baths "because he could not push 
himself out of the tub."

On physical examination, the Veteran's right wrist was found 
to be  "fused in about 5 degrees of radial deviation and 15 
degrees extension."  He displayed no wrist flexion, 
extension, or radial or ulnar deviation secondary to fusion, 
and held "all of his fingers in fully extended position."  
Additionally, the Veteran did not demonstrate any active 
motion in the fingers of his right hand.  Passively, however, 
he was found to have 70 degrees flexion in the 
interphalangeal joint of his thumb and the distal 
interphalangeal joints of his remaining fingers, 90 degrees 
flexion in his proximal interphalangeal joints, and 60 
degrees flexion in his  metacarophalangeal joints.  The 
Veteran was also noted to have a 10-centimeter scar at the 
site of the fusion, where there was some mild tenderness.  He 
exhibited diffusely decreased sensation to light touch in all 
fingertips, in nondermatomal pattern.  However, there was no 
appreciable atrophy and the skin around his scar was noted to 
be intact with soft compartments.  X-rays taken at the time 
of the examination showed a dorsal plate spanning the wrist 
joint with adequate fusion, with no acute findings.  

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with right wrist posttraumatic 
arthritis, status post wrist fusion.  In commenting on the 
Veteran's "good passive motion," the VA examiner noted that 
he "could not explain why [the Veteran] could not or would 
not actively move any of his fingers or thumb."  Finally, 
the examiner concurred with the findings of the previous 
examiners that no "attempt to express any additional 
functional limitation of motion on use" was possible.

The record thereafter shows that, at his December 2009 
videoconference hearing, the Veteran testified that his 
inability to move his right wrist and lack of sensation in 
his right fingers and thumb rendered him unable to eat or 
grasp objects with his right hand.  He added that all of the 
muscles in his right arm and hand were essentially gone and 
that he was effectively deprived of use of that dominant 
extremity.  

After a careful review of the relevant evidence since October 
1, 2008, the Board finds that the Veteran's right wrist 
disability has not warranted a rating in excess of 30 
percent.  To qualify for a 40 percent rating under DC 5214, 
the Veteran would have to display unfavorable ankylosis in 
his right wrist.  38 C.F.R. § 4.71a, DC 5214.  That has 
neither been contended nor shown.  

Nor is he entitled to a higher rating under the diagnostic 
code pertaining to loss of use.  38 C.F.R. § 4.71a, DC 5125.  
The Board is cognizant of the Veteran's complaints that he 
cannot move his right wrist, hands, or fingers, and that his 
service-connected disability prevents him from working and 
performing household chores and daily living activities.  
Nevertheless, clinical findings throughout the relevant 
appeals period show that he has continued to have good 
passive motion in all affected joints and that his disability 
has not warranted the use of a prosthesis or corrective 
device other than a removable wrist splint.  Additionally, 
notwithstanding the Veteran's testimony at his December 2009 
hearing that the muscles in right arm and hand are 
essentially gone, no significant muscle atrophy was shown at 
his most recent VA examination.  Accordingly, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's right wrist disability is productive of 
complete loss of use of his right hand.  38 C.F.R. § 4.71a, 
DC 5125.  

Moreover, the Board notes that the Veteran is already in 
receipt of the maximum available rating under limitation of 
motion of the wrist and under ankylosis and limitation of 
motion of the wrist and individual fingers and thumb.  
38 C.F.R. § 4.71a, DCs 5215, 5224, 5225, 5226, 5227, 5228, 
5229, 5230 (2009).  Thus, higher ratings under those codes 
are not available.  To assign an additional rating under 
those codes would again compensate the Veteran for the same 
symptomatology.  38 C.F.R. § 4.14 (2009).

However, the Board finds that the Veteran is entitled to a 
higher rating for the neurological manifestations of his 
right wrist disability.  The relevant criteria for DCs 8515 
and 8516 have been summarized above.  Under DC 8514, a 30 
percent rating is warranted for moderate incomplete paralysis 
for the major hand.  A 50 percent rating is warranted for 
severe incomplete paralysis of the major hand.  A 70 percent 
evaluation is warranted for complete paralysis of the radial 
nerve for the major hand, manifested by drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; inability to extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or make lateral 
movement of wrist; supination of hand, extension and flexion 
of elbow weakened, the loss of synergic motion of extensors 
impairing the hand grip seriously; and total paralysis of the 
triceps occurring only as the greatest rarity.  38 C.F.R. 
§ 4.124a, DC 8514.

The Board recognizes that during the relevant appeals period, 
the Veteran has complained of global paresthesias "from the 
elbow down in all dermatomal distributions."  Significantly, 
however, the Veteran's May 2009 VA treating provider 
indicated that the etiology of his global paresthesias was 
unknown and did not relate it to his service-connected 
disability.  Additionally, while the evidence of record since 
October 1, 2008, reflects complaints and clinical findings of 
reduced radial, ulnar, and median nerve function and grip 
strength in the right wrist, hand, and fingers, as well as 
decreased sensation to light touch in all fingertips, the 
Veteran has been found "good grossly light touch sensation" 
throughout his right hand and has not shown to have 
appreciable muscle atrophy, weakness, or reflex deficiencies.  
However, previous evidence shows that the Veteran has right 
wrist neuropathy in conjunction with his right wrist 
disability and the Board granted a 10 percent rating.  The 
Board finds that the Veteran's right wrist disability has not 
been productive of more than mild neurological symptoms and, 
thus, a rating in excess of 10 percent is not warranted for 
moderate severe incomplete or complete paralysis of the 
radial, median or ulnar nerve.  The Veteran's neurologic 
symptomatology is sensory in natue.  Although he claims 
muscle atrophy, none was found on the most recent VA 
examination and the findings were limited to paresthesias.  
38 C.F.R. § 4.124a, DCs 8514, 8515, 8516.

Next, the Board acknowledges that, on his most recent VA 
examination, the Veteran was found to have a "mildly 
tender" 10-centimeter scar at the site of his right wrist 
fusion.  The Board recognizes that, under certain 
circumstances, assigning a separate rating for a scar would 
not violate the rule against pyramiding.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Nevertheless, because the Veteran's 
scar has not been shown to be at least 144 square 
centimeters, or at least 39 square centimeters and deep and 
nonlinear, or unstable.  Therefore, the Board finds that the 
relevant diagnostic criteria do not provide for a separate 
compensable rating for that manifestation of his right wrist 
disability.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804.  While 
the Veteran's scar has been found to be mildly tender, this 
decision granted a separate 10 percent rating for right wrist 
neuropathy based upon paresthesias, pain, numbness, and 
tingling.  Therefore, the Board finds that the tenderness 
claimed for the scar overlaps with the pain due to the 
neuropathy and to separately compensate those disabilities 
would amount to impermissible pyramiding.  38 C.F.R. § 4.14 
(2009).

Finally, in determining whether a higher rating has been 
warranted for the Veteran's right wrist disability at any 
time since October 1, 2008, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Significantly, 
however, the record reflects that, throughout the rating 
period under consideration, the Veteran has consistently 
denied any flare-ups of right wrist pain.  Moreover, both the 
November 2008 and July 2009 VA examiners indicated that, 
while some additional functional limitation due to pain was 
conceivable, it could not be determined with any degree of 
medical certainty.  Consequently, the Board finds that there 
is no evidence of record suggesting that the effects of the 
Veteran's right wrist disability has gone beyond those 
contemplated in the 30 percent rating assigned since October 
1, 2008 and the separate 10 percent rating for neuropathy.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In sum, the Board finds that the Veteran's right wrist 
disability has not warranted an initial rating in excess of 
10 percent for the period extending from April 12, 2007, the 
date of service connection, to August 7, 2008.  Nor has it 
warranted a rating in excess of 30 percent from October 1, 
2008 to the present.  However, a separate 10 percent rating 
for right wrist neuropathy has been warranted since April 12, 
2007.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the Veteran's claim for an increased 
rating beyond those ratings assigned that claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
However, the rating schedule also provides for exceptional 
cases involving compensation.  Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2009).  However, the Board finds in 
this case that the evidence does not show any exceptional or 
unusual disability picture.  The evidence does not show 
marked interference with employment or frequent periods of 
hospitalization as a result of the Veteran's right wrist 
disability beyond that contemplated by the currently assigned 
ratings.  Therefore, the Board finds that the application of 
the regular schedular standards has not been rendered 
impractical and that referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service is 
not warranted.

The Board acknowledges that the Veteran, in written 
statements and testimony before the Board, has repeatedly 
asserted that his right wrist disability has rendered him 
unemployable since July 2007.  Additionally, he has told VA 
medical examiners that  he is unable to perform household 
chores or daily living activities due to that service-
connected disability.  However, the Board observes that his 
occupational and functional limitations have been also been 
attributed, in part, to a right knee disability, for which he 
is not service connected and which is not at issue in this 
appeal.  Additionally, the record reflects that, since 
leaving his job as a laborer, the Veteran has successfully 
taken part in VA vocational rehabilitation programs, 
including basic computer skills training.  Moreover, as noted 
above, his right wrist disability has not been found to 
result in complete loss of use of his dominant hand.  Nor is 
there any clinical evidence indicating that his service-
connected disability has warranted frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim for 
referral for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2007, rating 
decisions in September 2007 and December 2008, a statement of 
the case in February 2008, and supplemental statements of the 
case in December 2008 and February 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.










	(CONTINUED ON NEXT PAGE)





ORDER

For the period from April 12, 2007, to August 7, 2008, an 
initial rating in excess of 10 percent for a right wrist 
disability is denied.

Since October 1, 2008, an increased rating greater than 30 
percent for a right wrist disability is denied.

A separate 10 percent rating, but not higher for right wrist 
neuropathy, is granted as of April 12, 2007.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


